Order entered on May 22, 1961, granting plaintiff temporary alimony, counsel fee and other incidental relief, unanimously modified, on the law and on the facts, by reducing the temporary alimony to $125 per week and deleting from said order the last decretal paragraph, and, as so modified, affirmed, without costs. On this record we find the award of temporary alimony to be excessive and the award of counsel fee to be ample in the circumstances without additional compensation. Settle order on notice. Motion for a stay dismissed, having become academic by virtue of the decision of this court decided herein. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.